Citation Nr: 0926266	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II, from March 22, 
2002 until April 8, 2004.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for diabetes mellitus, type II, beginning on 
April 8, 2004.

3.  Entitlement to service connection for bilateral 
cataracts, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Dennis Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
diabetes mellitus, type II and established an initial 20 
percent disability evaluation.  This decision also denied the 
Veteran's cataract service connection claim, among other 
claims.

In June 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
this transcript has been associated with the claims folder.

In a November 2004 decision, the Board denied entitlement to 
an initial disability evaluation in excess of 20 percent for 
diabetes mellitus as well as denying service connection for 
cataracts and peripheral neuropathy as secondary to diabetes 
mellitus.  This decision also granted service connection for 
hypertension and erectile dysfunction as secondary to 
diabetes mellitus.

The Veteran appealed the Board's November 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  A March 2007 Memorandum Decision vacated and 
remanded the portion of the Board's November 2004 decision 
denying an initial disability evaluation in excess of 20 
percent for diabetes mellitus and denying service connection 
for cataracts.  This Memorandum Decision also affirmed the 
portion of the Board's November 2004 decision that denied 
secondary service connection for peripheral neuropathy.

In September 2007, the Board remanded the issues to the RO 
for further evidentiary development.  

A March 2009 Decision Review Officer (DRO) decision increased 
the Veteran's diabetes mellitus initial disability evaluation 
to 40 percent, effective April 8, 2004.  Service connection 
for cataracts remained denied.

Because the increased rating claims on appeal involve 
requests for higher initial evaluations following the grant 
of service connection, and staged ratings have already been 
assigned, the Board has characterized the claims in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

In April 2009, subsequent to the issuance of the March 2009 
supplemental statement of the case, additional evidence in 
support of the Veteran's appeal was received.  This evidence 
was not previously considered by the agency of original 
jurisdiction (AOJ) and was not accompanied by a waiver of AOJ 
consideration.  See 38 C.F.R. § 20.1304 (2008).  However, 
this evidence is duplicative of evidence already received and 
is not pertinent to the issues on appeal.  A waiver of AOJ 
consideration is therefore not necessary.  See 38 C.F.R. § 
20.1304(c) (evidence is not pertinent if it does not relate 
to or have a bearing on the appellate issue or issues).


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this claim on appeal has been completed.

2.  For the period prior to April 8, 2004, the Veteran 
treated his diabetes mellitus with an oral medication and 
using a restricted diet, without the use of insulin or the 
regulation of activities.

3.  For the period subsequent to April 8, 2004, the Veteran 
treated his diabetes mellitus with insulin, oral medication, 
a restricted diet and the regulation of activities; once or 
twice yearly hospitalizations for ketoacidosis or 
hypoglycemic reactions or twice monthly visits to a diabetic 
care provider have not been demonstrated. 


CONCLUSIONS OF LAW

1.  For the period prior to April 8, 2004, the criteria for a 
disability evaluation in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.119, Diagnostic 
Code 7913 (2008).  

2.  For the period subsequent to April 8, 2004, the criteria 
for a disability evaluation in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, the degree of disability, and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In the present case, as service connection for diabetes 
mellitus, an initial rating, and an effective date have been 
assigned the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Moreover, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), spoke only to cases of entitlement to 
an increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

Furthermore, the Veteran was provided with an October 2007 
letter in which the RO notified him of what evidence was 
necessary to substantiate his increased diabetes mellitus 
initial disability evaluation claim.  This letter told him of 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  
As the Veteran's claim was readjudicated in a March 2009 
SSOC, this timing 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, private treatment records, and Social 
Security Administration (SSA) records have been obtained.  He 
has been afforded several VA diabetic examinations and 
sufficient medical opinions have been obtained.

As the Veteran has indicated that there is no outstanding 
pertinent evidence to be associated with the record, the 
Board may proceed with consideration of his claim.  

Increased Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's  service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson, surpra.

Diabetes mellitus is rated under Diagnostic Code 7913.  A 
rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet, and a rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating is warranted where diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities, and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Diagnostic 
Code 7913.

The Veteran reported in a December 2002 private examination 
that he had recently discontinued alcohol use, has been 
dieting "well," and had recently lost weight.  Hypoglycemic 
symptoms with dizziness and low sugar on "a couple of 
occasions" have been reported.  Following a physical 
examination and a review of the Veteran's VA treatment 
records, an impression of diabetes mellitus, type II, 
"without evidence of complications" was made. 

An assessment of diabetes mellitus was noted in a March 2003 
VA treatment note, with the Veteran reporting no previous 
knowledge of the condition.  He was prescribed oral 
medication to treat his condition and was given a glucometer 
to monitor his condition.

Hypoglycemia and hyperglycemia were denied in a March 2003 VA 
treatment note, and the Veteran was to continue treating his 
diabetes mellitus oral medications.  A 30 year history of 
drinking "2 to 3 beers" daily was also noted.

The Veteran reported drinking four to five cans of beer daily 
and smoking at least one pack of cigarettes "for many 
years" in a March 2003 private cardiac treatment note.  The 
examiner noted that the Veteran had "evidence of peripheral 
neuropathy involving both feet and hands" on physical 
examination and issued an impression of diabetes mellitus 
with peripheral neuropathy, noting that the "change in color 
of the feet does not appear to be vascular."

Complaints of bilateral foot swelling, throbbing of the toes, 
and fingertip tingling were noted in a July 2003 VA 
examination.  The Veteran's reports of drinking up to ten 
beers per day prior to being diagnosed with diabetes 
approximately 18 months ago and that his drinking has been 
reduced to an occasional beer were noted.  The examiner noted 
that the Veteran's diabetes diagnosis occurred a year prior 
to the reported onset of his symptoms.  Following a physical 
examination and a review of the Veteran's claims folder, the 
examiner found that there was not "clear evidence of 
peripheral neuropathy" and that it was more likely that any 
such condition was related to his alcohol consumption rather 
than his diabetes.

The Veteran reported that he regularly engaged in aerobic 
leisure activities in that he walked between one-half to one 
full mile on a daily basis in an October 2003 VA cardiac 
examination.

A February 2004 VA diabetes clinic initial visit note 
reflected the Veteran's reports of eating one to two meals 
daily and that he avoids sweets and potatoes.  He reported 
walking frequently during the day but that he is unable to 
walk for extended distances as his feet and hands become 
swollen.  The clinical nurse suggested various dietary 
changes and encouraged exercise.

The Veteran reported hyperglycemic reactions in an April 2004 
VA treatment record.  Daily walking and yard work were 
reported.  He was prescribed insulin in an effort to control 
is diabetes, and instructed on the proper dosage and 
injection method.  He was to continue taking his oral 
medications and consuming his restricted diet.

At his June 2004 Travel Board hearing, the Veteran testified 
that he was a certified nurse's aide (CNA) and that he had 
worked in hospital setting and in an emergency room.  He 
reported that he takes insulin, restricts his diet, and was 
"less able to perform his duties" at work.  The Veteran's 
wife testified that shortly before the Veteran was diagnosed 
with diabetes, he began experiencing foot problems and began 
experiencing hand "tightening" 18 months after that.  She 
reported that he was unable to work at all due to his working 
conditions, including the lengthy shifts and the lifting of 
multiple patients, and his medical conditions.

A June 2004 state disability examination noted that the 
Veteran was able to sit, stand, walk, lift, carry, handle 
objects and speak without difficulty.  He was also able to 
tandem walk, walk on his heels and walk on his toes, bend, 
squat and rise from a squatting position without difficulty.  
Some difficulty hopping was noted.  Although the Veteran 
reported considerable ankle edema when he either squats or 
stands, physical examination revealed that his ankles were in 
"perfect condition" with "absolutely no" signs of edema.

The Veteran's diabetes mellitus was noted be "uncontrolled" 
with his oral medications and insulin injections in an August 
2004 VA treatment note.  Hypoglycemia was denied.  His 
exercise was noted to include walking four to five times per 
week "as tolerated."  The examiner increased his insulin 
dosage.

A February 2005 VA nutritional assessment note indicated that 
the Veteran follows a diabetic diet and that his blood 
glucose levels had been high due to a recent foot infection.
The Veteran was hospitalized for right foot cellulitis and a 
subsequent Methicillin resistant Staphylococcus aureus (MRSA) 
infection in February 2005.

A senile cataract, not otherwise specified (NOS) is listed as 
an active problem in an April 2005 VA treatment note.  A 
second April 2005 VA treatment note reflected an assessment 
of peripheral neuropathy.

Hospitalizations for ketoacidosis or hypoglycemia were denied 
in a September 2005 VA diabetes examination.  The Veteran 
reported a restricted diet, taking insulin, and using oral 
medications to treat his diabetes.  He reported recent weight 
loss which was "probably" attributed to causes other than 
his diabetes.  Activity restriction related to his hepatitis 
C with some fatigability and "probably to symptoms referable 
to his peripheral neurologic and vascular" were also 
reported.  Following a physical examination, diagnoses of 
diabetes mellitus, hypertension, erectile dysfunction and 
lower extremity peripheral neuropathy "more likely than not 
a micro-vascular complication of diabetes mellitus" were 
made.  No evidence of peripheral vascular disease was present 
in the lower extremities.  

An October 2005 SSA decision indicates that the Veteran was 
granted disability benefits due to his diabetes mellitus and 
chronic liver disease and cirrhosis.  His disability was 
determined to have begun in August 2004.  The Veteran 
reported on his Activities of Daily Living Questionnaire that 
he was only able to walk and exercise for short periods of 
time due to the neuropathy and pain in his feet.

The Veteran was hospitalized in June 2006 for management of 
his abdominal pain which was likely secondary to acute 
chronic pancreatitis.  His blood glucose was noted to be 657.  
His treatment provider noted that the Veteran was 
"noncompliant during this hospitalization" in that he 
continued to smoke, "to go downstairs," and was seen with 
candy bars and food in his mouth.  The provider also stated 
that the Veteran reported "10 out of 10" for pain, but was 
noted to walk with a very brisk stride downstairs to smoke 
very three to four hours but consistently asked for pain 
medications despite this improvement in his condition.  It 
was noted that the Veteran "got upset" when he was asked to 
not leave his room and smoke and left the hospital against 
medical advice.
A subsequent June 2006 VA treatment note indicates that the 
Veteran presented for treatment of his hyperglycemia and 
complaints of continued mid-epigastric abdominal pain.  He 
reported that he checks his glucose twice daily, and that it 
was in the neighborhood of 350 to 400.  His abdominal pain 
was attributed to chronic pancreatitis with probably acute 
inflammatory process, with the etiology suspected to have 
been induced from Hepatitis C drug therapy or alcohol abuse.  
The etiology of his hyperglycemia was noted to either be poor 
treatment compliance or worsening pancreatitis.

The Veteran was again hospitalized in June 2006 for treatment 
of his elevated blood sugars and his chronic pancreatitis.  
An assessment of mild acute chronic pancreatitis and "out of 
control" diabetes mellitus were made.  It was noted that the 
Veteran's glucose went from the mid-600s to 77 in less than 
12 hours after being admitted.  A nursing assessment noted 
that the Veteran was non-compliant with his diet in that a 
candy bar wrapper was found in his trash, a candy bar was in 
his drawer, and he was observed "going through" a meal 
cart.  The Veteran left the hospital against medical advice 
approximately one week after being admitted, and after self-
removing a duo tube that had been inserted.

A December 2006 VA diabetes clinic note reflected the 
Veteran's reports of continued insulin use and that he 
exercises as "much as he can tolerate," usually consisting 
of walking on most days.  He "didn't appear" to be doing 
"anything special" in regards to his diet other than 
smaller portions.  The clinical nurse noted that the Veteran 
was hesitant in providing his answers, that he provided as 
little information as possible, and that he appeared to be 
uninterested in making any changes.

The Veteran reported losing vision in his left eye for ten 
minutes the previous day.  Physical examination revealed no 
apparent distress.  A subsequent examination by a staff 
physician revealed an assessment of amoursis fugax.

Reports of blurry left eye vision and left face pain were 
noted in a May 2007 VA treatment note.  Photophobia and 
nausea were denied, and he did describe intermittent 
peripheral light flashes.  Bilateral eye visual acuity was 
noted to be 20/40.  No apparent diabetic retinopathy was 
noted.  A neurologist assessed a retinal migraine and a 
"probable" withdrawal seizure.

Low blood sugar was noted in a May 2007 VA treatment note.  
Another May 2007 VA treatment note indicates that the Veteran 
"finally quit" using alcohol approximately eight weeks ago 
and admitted that had lied about his previous alcohol intake.  
It was also noted that a diabetic eye examination had been 
recently completed by a non-VA facility, and the results were 
"normal."

The Veteran reported three hypoglycemia episodes occurring in 
the late evenings in a September 2007 VA treatment note.  He 
reportedly was forced to call paramedics during one of these 
episodes as his sugar level was 39.  His oral medication and 
insulin were adjusted to prevent these episodes.

An April 2008 electromyelogram (EMG) study found that 
bilateral tibial motor nerve amplitudes remained normal and 
that velocity was below normal.  The bilateral sural sensory 
nerve amplitudes remained normal and the latency was 
prolonged.  The examiner noted that there was "evidence" of 
sensory motor peripheral neuropathy of the lower extremities.

The Veteran reported in an April 2008 VA examination that his 
recent blood glucose levels had ranged from 140 to 150 while 
at home, that he has not had ketoacidosis, but that on 
"three occasions this past year" he had been hospitalized 
for hypoglycemia.  He reported being on a "diabetic diet" 
and that his reactions to insulin caused his three episodes 
of low blood sugar.  His weight was noted to be 145 pounds.  
Following physical examination and a review of the Veteran's 
claims folder, diagnoses of diabetes mellitus and cataracts, 
among other conditions, were made.

The Veteran reported never having had adequate glucose 
control with his regime of insulin therapy and oral 
medications in an October 2008 VA examination.  According to 
the Veteran, "[a]ttempts to increase insulin therapy and 
sometimes even without insulin therapy have resulted in 
severe hypoglycemic episodes" and that his most period of 
pancreatitis had actually been initiated by a period of 
prolonged hypoglycemia.  He reported two other hypoglycemic 
incidents during which he sought treatment, with no episodes 
of ketoacidosis.  He also reported that his current exercise 
was limited largely due to discomfort from walking.

A January 2009 VA diabetes mellitus examination noted that 
the Veteran was avoiding strenuous activities due to his 
uncontrolled diabetes and the fact that he is "very prone" 
to insulin reactions with stress and activity.  In addition, 
he has complicating peripheral neuropathy and severe burning 
dysesthesias of both lower extremities that preclude walking 
and prolonged standing.  

The Veteran contends that he is entitled to a 60 percent 
disability rating for his service-connected diabetes mellitus 
as his condition requires insulin, a restricted diet, 
regulation of activities, and that he has been hospitalized 
"as a result of his diabetes."  These hospitalizations 
include treatment for peripheral neuropathy and foot 
cellulitus.  In addition, he contends that he has several 
diabetes mellitus complications that cannot be rated 
separately.

Rating in Excess of 20 Percent from March 22, 2002 until 
April 8, 2004

As outlined above, a disability rating in excess of 20 
percent for diabetes mellitus requires the use of insulin, a 
restricted diet, and the regulation of activities.  
Diagnostic Code 7913.  The competent medical evidence for the 
period from March 22, 2002 to April 8, 2004 indicates that 
the Veteran had been treating his diabetes mellitus with oral 
medication and a restricted diet.  The evidence does not show 
that the Veteran's diabetes mellitus required the use of 
insulin or the regulation of activities  In fact, the Veteran 
stated in October 2003 that he "regularly engaged" in 
aerobic leisure activities, and the first clinical indication 
that he had been prescribed insulin was in an April 8, 2004 
VA treatment note.  Accordingly, the Board finds that the 
clinical evidence does not support the assignment of a rating 
in excess of 20 percent for diabetes mellitus during this 
time period.



Rating in Excess of 40 Percent from April 8, 2004

The Veteran was granted a 40 percent rating for his diabetes 
mellitus, effective April 8, 2004, the date it was initially 
shown that the disease required the use of insulin.  A 
disability rating in excess of 40 percent for diabetes 
mellitus requires once or twice yearly hospitalizations for 
ketoacidosis or hypoglycemic reactions or twice a month 
visits to a diabetic care provider plus complications that 
would not be compensable if separately evaluated.  Diagnostic 
Code 7213 (emphasis added).  While the clinical record does 
demonstrate that the Veteran has been receiving regular 
treatment for his diabetes mellitus, it does not show twice 
monthly visits to a diabetic care provider.  Additionally, 
although the clinical record does show two hospitalizations 
in June 2006 for abdominal pain, hyperglycemia, and possible 
acute chronic pancreatitis, there is no indication that the 
Veteran was hospitalized for episodes of hypoglycemia or 
ketoacidosis as required for a 60 percent rating.  The 
Veteran's reports of being hospitalized due to hypoglycemia 
are not supported by the clinical record, which also 
demonstrates a blood glucose level of 657 when admitted in 
June 2006.  The Board notes that the Veteran has sought 
treatment for hypoglycemic reactions from his treatment 
providers on several occasions; however, a higher disability 
evaluation requires once or twice yearly hospitalization for 
that condition - not just treatment.

The Veteran's representative has argued that the Veteran is 
entitled to a 60 percent disability evaluation due to his 
past hospitalizations for cellulitus and diabetic foot care, 
and that he has several diabetic complications that are non-
compensable.  The diagnostic criteria clearly requires that 
the purpose of the hospitalization be for treatment of a 
ketoacidosis or hypoglycemic reaction, and the clinical 
evidence demonstrates such hospitalization in June 2006 for 
hyperglycemia, among other conditions.  As the required 
hospitalizations or twice monthly provider visits have not 
been demonstrated, it is not necessary for the Board to 
address the argument regarding non-compensable diabetes 
mellitus complications.

Accordingly, the Board finds that the clinical evidence does 
not support the assignment of a rating in excess of 40 
percent for diabetes mellitus at any time during the appeal 
period.  
Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's diabetes mellitus, prior to April 8, 2004, 
manifested through the use of oral medication and a 
restricted diet.  Subsequent to April 8, 2004, the condition 
manifested through the use of insulin, oral medication, a 
restricted diet and with the regulation of activities.  The 
rating criteria contemplate these impairments.  Hence, the 
Board finds that referral for consideration of an 
extraschedular rating is not warranted in this case.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, from March 22, 2002 to April 8, 
2004 is denied.

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus, type II, from April 8, 2004 is denied.




REMAND

A March 1967 entrance examination was negative for any 
relevant abnormalities, and the Veteran's bilateral vision 
was noted to be 20/20.

The Veteran's December 1970 discharge examination was 
negative for any relevant abnormalities, and his bilateral 
vision was noted to be 20/40.  He denied experiencing any 
relevant abnormalities, including any "eye trouble" in a 
December 1970 Report of Medical History (RMH).

A January 1971 Statement of Medical Condition indicated that 
there had been no change in the Veteran's medical condition.

A September 2002 VA ophthalmologic examination noted that the 
Veteran's corrected vision was 20/30.  External, motility, 
slit-lamp and ophthalmoscopic examinations were negative.  
The Veteran reported treating his diabetes mellitus with oral 
medications for the past two years.  Following this 
examination and a review of the Veteran's claims folder, the 
examiner noted no eye pathology.

A December 2002 private eye examination reflected the 
Veteran's reports that his blood sugar was not in "good 
control," that he has difficulty driving at night due to 
glare, and that he has seen a "spider web" in each eye for 
the past two or three years.  Right eye vision was noted to 
be 20/80 and left eye vision was noted to be 20/100.  
Following an eye examination, diagnoses of a refractive 
error, bilateral cataracts and posterior vitreous detachment 
(PVD) were made.

An impression of bilateral incipient cataracts was made in a 
May 2003 VA eye clinic note.

A July 2003 VA eye examination was negative for reports of 
eye or vision difficulties.  Corrected vision was noted to be 
20/20 bilaterally, with external examination, motility, slit 
lamp examination and ophthalmoscopic examination all 
negative.  No eye pathology was noted.  Following this 
examination and a review of the Veteran's claims folder, 
including the December 2002 private examiner's report, the 
examiner opined that the Veteran "showed no evidence of 
cataract changes" and that the Veteran did not suffer from 
cataracts.

A May 2005 VA eye examination was negative for background 
diabetic retinopathy and noted a refractive error.

A June 2007 eye examination revealed right eye corrected 
visual acuity that was noted to be 20/40 and left eye 
corrected visual acuity of 20/30.  Following a physical 
examination, an assessment of bilateral amoursis fugax was 
made.  

An April 2008 VA eye examination reflected the Veteran's 
reports of progressively worsening vision, with bilateral 
glare, blurring and impaired night vision.  Bilateral eye 
uncorrected visual acuity was noted to be 20/50.  Bilateral 
trace nuclear cataracts were noted on physical examination.  
The examiner noted that the Veteran had "minimal 
cataracts," that diabetes mellitus is known to accelerate 
cataract development, and that his diabetes mellitus "may" 
be an aggravating factor in the cataract development.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

The Veteran also claims entitlement to service connection for 
glaucoma secondary to his service connected diabetes.  
Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Significantly, however, effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at 
any time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

In this respect, while the April 2008 VA physician opined 
that the Veteran's diabetes mellitus "may" be an 
aggravating factor in his cataract development, he noted that 
the current cataracts were minimal and he did not address the 
Veteran's baseline level of cataracts before any purported 
aggravation due to diabetes.  Hence, the Board finds that 
further development is in order.  

Accordingly, this case is REMANDED for the following action:

1.  The RO shall contact the April 2008 VA 
eye examiner and request that he address 
the baseline level of disability the 
Veteran had due to his cataracts before it 
was aggravated by the diabetes.  He should 
support his opinion with appropriate 
reasons and bases.  

If he is unavailable, or he cannot answer 
the query without another examination, the 
Veteran should be afforded another VA eye 
examination to make the determination.  The 
claims folder must be provided to the 
examiner for review prior to the 
examination.  Following the examination the 
examiner must address whether it is at 
least as likely as not that glaucoma is 
aggravated by the veteran's diabetes.  If 
so, the examiner must address the baseline 
level of disability due to glaucoma before 
it was aggravated by the Veteran's 
diabetes.  He should support his opinion 
with appropriate reasons and bases.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled VA examination and to cooperate 
in the development of his claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full. The RO 
should review any examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

4.  Thereafter, and following any other 
indicated development, the issue must be 
readjudicated on the basis of all of the 
pertinent evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the 
Veteran must be provided with a 
supplemental statement of the case which 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified; 
however, he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


